Citation Nr: 0822977	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-25 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to asbestos exposure.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for hypertension.  

FINDINGS OF FACT

1.  The veteran's hypertension first manifested many years 
after his separation from service and is not related to his 
service or to any incident therein, including claimed 
exposure to asbestos.

2.  The veteran's service records do not demonstrate that he 
was exposed to asbestos during his period of active military 
service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by claimed in-
service asbestos exposure or any other aspect of military 
service, nor may the disability be presumed to have been so 
incurred.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.316 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

The veteran contends that his hypertension was diagnosed in 
service.  He further claims to have been exposed to asbestos 
while serving in the Navy and indicates that his hypertension 
resulted from that asbestos exposure.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2007); 38 C.F.R. 
§ 3.303 (2007).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000). 
Service connection for certain chronic diseases, including 
hypertension, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has  
several guidelines for compensation claims based on asbestos 
exposure.  See M21-1, VBA Adjudication Procedure Manual M21-1 
Manual Rewrite (M21-1 MR), Part IV, Subpart ii, Ch. 2, 
Section C, Topic 9 and Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120 (1997). VA must determine whether 
military records demonstrate evidence of asbestos exposure 
during service, whether there was pre-service and/or post-
service occupational or other asbestos exposure, and whether 
there is a relationship between asbestos exposure and the 
claimed disease.

The veteran's service personnel records indicate that he 
served in the Navy from October 1965 to September 1968 as a 
quartermaster.  Neither his military occupational specialty 
nor his service records demonstrate that he was exposed to 
asbestos as a part of his duties.  Additionally, there is no 
evidence of record suggesting pre-service or post-service 
asbestos exposure.  However, even if the veteran had been 
exposed to asbestos in service, mere exposure to a 
potentially harmful agent is insufficient for eligibility for 
VA disability benefits.  The medical evidence must show not 
only a currently diagnosed disability, but also a nexus, that 
is, a causal connection, between the current disability and 
exposure to asbestos in service.  Hickson v. West, 12 Vet. 
App. 247 (1999).

The Board notes that for VA purposes, hypertension means that 
the diastolic pressure is predominantly 90 or greater, and 
isolated systolic hypertension means that the systolic 
pressure is predominantly 160 or greater with a diastolic 
pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (2007). 

The veteran contends that while on active duty, he was 
assessed as having high blood pressure during an in-service 
physical and on examination prior to his separation from 
service in September 1968.  However, while the veteran's 
service medical records reflect one instance of mildly 
elevated blood pressure, it does not meet the criteria for 
hypertension under VA standards.  Specifically, on his pre-
service entrance examination in September 1965, the veteran 
was found to have a blood pressure reading of 138/90.  
Despite that instance of mildly elevated blood pressure, 
however, there is no indication in the veteran's service 
medical records that he had consistently elevated readings 
sufficient to warrant a diagnosis of hypertension or that he 
was diagnosed with hypertension.  Moreover, at the time of 
his separation from service, the veteran's blood pressure was 
measured as 110/80, which was well within normal limits.  
Clinical evaluation was negative for any cardiovascular 
abnormalities.   As hypertension was not diagnosed in 
service, the Board finds that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).  Therefore, 
a showing of continuity of symptoms after discharge is 
required to support the veteran's claim for service 
connection of his hypertension.  38 C.F.R. § 3.303(b). 

The veteran maintains that in December 1969, he tried to 
reenlist in the Navy and was rejected because of high blood 
pressure after undergoing a physical examination at a Navy 
medical facility in Albuquerque, New Mexico.  That account, 
however, is contradicted by the evidence of record, which is 
void of any diagnosis of high blood pressure in December 
1969, or at any time during the veteran's period of active 
service.  In this regard, the Board notes that the RO 
requested and obtained all of the veteran's available service 
records from the National Personnel Record Center (NPRC), and 
the veteran was duly informed that NPRC had no record of any 
physical examination conducted at a Navy medical center in 
Albuquerque in December 1969.  When a veteran's records have 
been determined to have been destroyed, or are missing, VA 
has an obligation to search for alternative records that 
might support the veteran's case.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  In this case, multiple attempts have been 
made to secure the veteran's December 1969 records, and any 
further attempt to secure such records has been determined to 
be futile.  

The Board acknowledges that the veteran authorized VA to 
obtain records from private medical providers who reportedly 
treated him for hypertension from the 1980s to the present.  
While VA sent and received a positive response from one of 
those private medical providers, it was unable to obtain 
records from Pearl River Medical Center, which did not 
respond to VA's request, and Calape Medical Clinic, which 
informed VA that it did not have any pertinent medical 
records.  The veteran was advised that the records from those 
two medical providers were unavailable, but did not respond 
to VA's request for additional information.  Accordingly, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain private medical evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with respect to the development of 
the evidence is required.

The first post-service clinical evidence of high blood 
pressure or other cardiovascular problems is dated in August 
2004.  At that time, the veteran was diagnosed by a private 
physician as having essential hypertension.  The record 
thereafter shows that the veteran has been prescribed 
medication to keep his hypertension under control.  
Significantly, however, there is no evidence of record 
showing that the private physician who diagnosed the 
veteran's hypertension in August 2004, or any other medical 
provider, related the veteran's hypertension to his period of 
active service.

Given that the first clinical evidence of hypertension is 
dated in August 2004, approximately 38 years after his 
separation from service, there is no medical evidence 
demonstrating a continuity of treatment, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The 
medical evidence of record clearly shows that the veteran has 
a current diagnosis of hypertension.  However, the medical 
evidence of record does not establish that the veteran has an 
asbestos-related cardiovascular disorder.  Because there is 
no evidence of exposure to asbestos in service, and no 
evidence of treatment for or complaints of hypertension or 
other cardiovascular problems during service, the Board finds 
that additional VA examination is not required in this case. 
Additionally, the Board finds that even if the veteran was 
exposed to asbestos during military service, there is no 
medical evidence which in any way relates the veteran's 
currently diagnosed hypertension to his military service or 
to any exposure to asbestos during military service.  With no 
evidence of any current asbestos-related disability or 
cardiovascular disorder that is related to his military 
service, service connection for hypertension, to include as 
due to asbestos exposure, is not warranted.

The Board has considered the veteran's assertions that his 
hypertension is related to his period of active service.  Lay 
evidence is one type of evidence that the Board must consider 
when a veteran's claim seeks disability benefits.  38 C.F.R. 
§ 3.307(b) (2007).  However, as a layperson, the veteran is 
not competent to give a medical opinion on causation or 
aggravation of a medical condition.  Bostain v. West, 11 Vet. 
App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not capable of opining on matters requiring medical 
knowledge).  The Board acknowledges that the veteran is 
competent to give evidence about what he experienced.  Layno 
v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The veteran also alleges continuity of symptomatology since 
service, but his allegations are not supported by the 
clinical evidence of record.  The evidence as a whole shows 
no continuity of symptomatology of hypertension since 
service.  Hypertension is first shown by the medical evidence 
of record many years following his separation from service.  
38 C.F.R. § 3.303(b) (2007); Mense v. Derwinski, 1 Vet. App. 
354 (1991).

The weight of the medical evidence demonstrates that the 
veteran's hypertension began many years after service and was 
not caused by any incident of service, including alleged 
exposure to asbestos.  Accordingly, the Board concludes that 
the veteran's hypertension was not incurred in or aggravated 
by service.  As the preponderance of the evidence is against 
the claim for service connection, the claim must be denied. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in August 2005, October 
2004, and March 2006, and a rating decision in February 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the June 2006 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law. 




ORDER

Service connection for hypertension is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


